Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Britton on January 20, 2021.
The application has been amended as follows:
Claims 1, 3, 8, 10 and 15 have been amended and claims 2, 9 and 16 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A network switch, comprising:
a device interface configured to facilitate communication between the network switch and a plurality of building devices that serve a space;
network routing circuitry configured to route network communications associated with the building devices by allocating network resources in accordance with one or more network service parameters;
a control circuit configured to:
control the plurality of devices via the network communications to provide a plurality of space use cases for the space comprising a first space use case and a second space use case, the first space use case associated with a first set of values of the one or more network service parameters and the second space use case associated with a second set of values of the one or more network service parameters; and
associate each space use case with a priority; and
a network manager circuit configured to determine values for the one or more network service parameters based on which of the plurality of space use cases is active for the space and based on the priorities of the plurality of space use cases for the space.

Claim 2 canceled.
Claim 3 has been amended as follows:
      3. 	(Currently Amended)  The network switch of claim 1 
the first space use case of the plurality of space use cases is associated with a first priority;
the second space use case of the plurality of space uses cases is associated with a second priority; and
the network manager circuit is configured to assign a first set of values for one or more quality of service parameters for communications relating to the first space use case and a second set of values for one or more quality of service parameters for communications relating the second space use case based on the first priority and the second priority.

Claim 8 has been amended as follows:
      8. 	(Currently Amended)  A method, comprising:
routing, at a network switch and in accordance with one or more network service parameters that allocate network resources, network communications associated with a plurality of building devices that serve a space;
controlling, via the network communications, the plurality of building devices to provide a plurality of space use cases for the space, wherein: 
the plurality of space use cases comprises a first space use case and a second space use case; [[,]] 
is associated with a first set of values of the one or more network service parameters and the second space use case is associated with a second set of values of the one or more network service parameters; and
each space use case is associated with a priority;
determining values for the one or more network service parameters based on which of the plurality of space use cases is active for the space and based on the priorities of the plurality of space use cases.

Claim 9 canceled.
Claim 10 has been amended as follows:
     10. 	(Currently Amended)  The method of claim 8 
wherein adjusting the values for the one or more network service parameters based on the priorities of the plurality of space use cases for the space comprises assigning a first set of values for one or more quality of service parameters for network communications relating to the first space use case and a second set of values for quality of service parameters for network communications relating the second space use case based on the first priority and the second priority.

Claim 15 has been amended as follows:
     15. 	(Currently Amended) A building management system, comprising:
a plurality of building devices configured to serve a space;
a network switch communicably coupled to the network, the network switch comprising:
network routing circuitry configured to route network communications associated with the building devices by allocating one or more network resources in accordance with one or more quality of service parameters;
:
 control the plurality of devices via the network communications to provide a plurality of space use cases for the space; and
associate each space use case with a priority; and
a network manager circuit coupled to the control circuit and configured to:
determine values for the one or more quality of service parameters based on which of the plurality of space use cases is active for the space and based on the priorities of the plurality of space use cases for the space.


Claim 16 canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 2 Section 1 – page 4 Section IV, filed January 6, 2021, with respect to claims 1, 3-8, 10-15, and 17-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 3-8, 10-15, and 17-20 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8, 10-15, and 17-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8, and 15 … control the plurality of devices via the network communications to provide a plurality of space use cases for the space comprising a first space use case and a second space use case, the first space use case associated with a first set of values of the one or more network service parameters and the second space use case associated with a second set of values of the one or more network service parameters; and associate each space use case with a priority; and a network manager circuit configured to determine values for the one or more network service parameters based on which of the plurality of space use cases is active for the space and based on the priorities of the plurality of space use cases for the space… and in combination with other limitations recited as specified in claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Piaskowski (US Pub. No.: 2015/0293508) discloses Systems and methods for creating and using equipment definitions are provided. An archetypal device is selected and used to identify one or more data points associated with the archetypal device. A point definition is generated for each identified data point associated with the archetypal device. Each point definition includes an abstraction of the corresponding data point that is applicable to multiple different devices of the same type of building equipment. The generated point definitions are used to create an equipment definition for a type of building equipment. The equipment definition can be used to identify data points associated with other devices of the same type of building equipment and to automatically create equipment objects representing such devices. 
Mackay (US Pub. No.: 2011/0087650) discloses a computing system for organizing and using information in a building management system (BMS) is shown and described. The computing system includes a memory device storing software defined building objects. The computing system further includes a processing circuit configured to relate the software defined building objects by causal relationships between the devices and to store the causal relationships and a description of the causal relationships in the memory device.
Holland (US Pub. No.: 2010/0280636) discloses a controller for use with a plurality of BAS devices and a plurality of IT devices includes a housing and communications interfaces for connecting to the plurality of BAS devices and for connecting to the plurality of IT devices. The controller further includes a network communication module configured to serve as a network switch for the BAS devices and the IT devices. The controller yet further includes a BAS module configured to manage the BAS devices. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469